UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-511



In Re: MICHAEL BOYD,

                                                       Petitioner.




      On Petition for Writ of Mandamus. (No. CA-96-165-1)


Submitted:   February 25, 1997            Decided:   March 6, 1997

Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Michael Boyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Boyd filed a petition for a writ of mandamus to compel

the district court to act on his petition for a writ of habeas

corpus. Boyd filed his habeas corpus petition on October 16, 1996,

and amended the petition on December 24, 1996. We find that the

delay in the district court has not been unreasonable. Accordingly,
we deny Boyd's petition for a writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2